DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/2022 has been entered.
 
Response to Amendment
This action is in response to amendments and remarks filed on 06/10/2022. Claims 1-5, 7-11, and 13-17 are considered in this office action. Claims 1-4, 7-10, and 13-16 have been amended. Claims 6, 12, and 18 have been cancelled. Claims 1-5, 7-11, and 13-17 are pending examination. Objections to the specification and to claims 7 and 13 have been withdrawn in light of the instant amendments.

Response to Arguments
Applicant presents the following arguments regarding the previous office action:
Nothing in the combined teachings of cited references Takabayashi and Zeng would make it obvious to one of ordinary skill in the art to “determine a driving state of the vehicle based on the road curvature of the objects in front of and behind the vehicle” alone (without the use of yaw rate)
None of the cited references teach the newly amended limitations of the independent claims

Applicant's arguments A.-B. have been fully considered but they are not persuasive.
Regarding Applicant’s argument A. that nothing in the combined teachings of cited references Takabayashi and Zeng would make it obvious to one of ordinary skill in the art to “determine a driving state of the vehicle based on the road curvature of the objects in front of and behind the vehicle” alone (without the use of yaw rate), Applicant’s arguments are not commensurate with the language of the claims. The amended independent claims recite determining a driving state of the vehicle "based on one of the road curvatures of the first and second objects AND the yaw rate value of the vehicle" (emphasis added), and nowhere is it claimed that the driving state of the vehicle is determined based on the road curvature alone. The claim language as written does not limit the driving state determination to using ONLY the road curvature or ONLY the yaw rate value, and does not preclude the use of BOTH the road curvature and the yaw rate. Therefore, Examiner maintains that the combination of cited references Takabayashi and Zeng teaches the limitations of the amended independent claims.
Regarding Applicant’s argument B. that none of the cited references teach the newly amended limitations of the independent claims, Examiner respectfully disagrees. Cited reference Takabayashi teaches the curvature estimation value based on yaw rate (and vehicle speed (Takabayashi, [Expression 25] and Par. [0407] line 1 to Par. [0408] line 2)) and the curvature estimation value based on stationary object (first object) are the same during driving on the curve road (state 2) (Takabayashi, Fig. 37), and that the state of the vehicle running road is set to the curve road (state 2) when the absolute value of the yaw rate change rate dω is equal to or less than a predetermined threshold Thdω (i.e., the yaw rate value is stabilized and not changing) (Takabayashi, Par. [0425] lines 1-4). In other words, cited reference Takabayashi teaches a point in time when the yaw rate value is stabilized corresponds to a point in time when the vehicle is driving on the curve road (state 2) and the driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the first object. Therefore, Examiner maintains that the amended limitations of the independent claims are taught by the currently cited references.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 line 17 “using use the” should read “using the”
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Takabayashi et al. (US 2011/0295548 A1) in view of Zeng et al. (US 2014/0032108 A1).
Regarding claim 1, Takabayashi teaches “A vision system for a vehicle (Par. [0393] line 2 teaches a road configuration recognition apparatus), the vision system comprising: sensor disposed at the vehicle so as to have a field of view exterior of the vehicle including in front of the vehicle (Par. [0067] lines 1-4 teaches a radar device mounted on the vehicle that monitors the area ahead of the vehicle); and a controller comprising at least one processor configured to process the data captured by the sensor (Par. [0163] lines 1-2 teaches a processing device that processes data by executing a computing program), wherein the controller is configured to: identify a plurality of objects present in the field of view, responsive at least in part to processing of the data and detect position information of the plurality of objects (Par. [0076] lines 1-5 teaches the radar detecting the position and relative speed of object within a predetermined angle range ahead of the vehicle); determine a yaw rate value of the vehicle (Par. [0394] line 4 teaches a yaw rate sensor); calculate a road curvature of a first object in front of the vehicle, based on position information of the plurality of objects, wherein the road curvature of an object indicates curvature of the road where the object is located (Par. [0078] lines 6-7 teaches the stationary object identification unit 130 outputs the position of stationary objects; Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all stationary objects identified by the stationary object identification unit 130 (which includes position information) and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object); determine a driving state of the vehicle based on one of the road curvatures of the first and second objects and the yaw rate value of the vehicle (Par. [0409] lines 1-5 teaches the vehicle running road estimation unit determines the type of road on which a vehicle is running (driving state of the vehicle) using the yaw rate and the estimation value of approximate curve coefficients obtained from the approximate curve selection unit); estimate a road curvature of the vehicle using use the road curvature of the first object as the road curvature of the vehicle until the yaw rate value is stabilized when the driving state of the vehicle is in the state of entering a curved road or in the state of leaving the curved road, wherein the road curvature of the vehicle indicates curvature of the road where the vehicle is located; cause the vehicle to be controlled such that the yaw rate value of the vehicle is stabilized (Par. [0400] lines 1-7 teaches using the curvature estimate value based on the stationary object when the vehicle is travelling on a road before a curve (entering a curved road); Par. [0404] lines 1-6 teaches using the curvature estimate value based on the stationary object when the vehicle is traveling on a curve exit road (leaving a curved road); Par. [0420] lines 2-3, Par. [0425] line 1 to Par. [0427] line 4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold, and a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different (i.e. the vehicle uses the curvature estimate value based on the stationary object when entering and exiting a curve until the yaw rate change rate is stable)); and detect a driving speed of the vehicle (Par. [0408] lines 11-12 teaches the speed of the vehicle observed by the vehicle speed sensor), wherein a point in time at which the yaw rate value is stabilized corresponds to a point in time at which a driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the first object ([Expression 25] and Par. [0407] line 1 to Par. [0408] line 2 teaches computing a curvature estimation value using the yaw rate and the vehicle velocity; Fig. 37 shows the curvature estimation value based on yaw rate (and vehicle speed) and the curvature estimation value based on stationary object (first object) are the same during driving on the curve road (state 2); and Par. [0425] lines 1-4 teaches that the state of the vehicle running road is set to the curve road (state 2) when the absolute value of the yaw rate change rate dω is equal to or less than a predetermined threshold Thdω (i.e., the yaw rate value is stabilized and not changing); i.e., the point in time (driving on the curve road) when the yaw rate value is stabilized corresponds to the point in time (driving on the curve road) when the curvature value of the vehicle calculated using the yaw rate and driving speed equals the curvature value of the first object)”, however Takabayashi does not explicitly teach “an image sensor, the image sensor configured to capture image data” having a field of view “behind the vehicle” and calculating “a road curvature of a second object behind the vehicle”.
	From the same field of endeavor, Zeng teaches “an image sensor, the image sensor configured to capture image data” having a field of view “behind the vehicle (Par. [0018] lines 5-12 teaches a vision system includes a front camera and a rear camera which can detect lane markers, stationary objects, and other vehicles)” and calculating “a road curvature of a second object behind the vehicle (Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle); Par. [0029] lines 10-19 teaches performing a lane fusion calculation (i.e. curvature calculation) using the rear visual lane information data and supplementing the lane information from the vision system 20 with map-based lane information or leading vehicle-based lane information)”. Zeng further teaches using front visual lane boundary information from the front camera over using rear visual lane boundary information from the rear camera when calculating curvature as rear visual lane boundary information is not normally used for curvature prediction due to limitations of typical rear cameras (implying calculating the curvature using the rear visual lane boundary information is possible) (Fig. 4 and Par. [0029] lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takabayashi to incorporate the teachings of Zeng to include in the vision system taught by Takabayashi an image sensor with a field of view including behind the vehicle as taught by Zeng and to have the controller taught by Takabayashi calculate a road curvature of an object behind the vehicle as taught by Zeng.
	The motivation for doing so would be to use all available data to select an anchor lane and exhibit improved lane tracking performance in lane merge and exit scenarios (Zeng, Par. [0006] lines 1-3).
Regarding claim 2, the combination of Takabayashi and Zeng teaches all the limitations of claim 1, above, and further teaches “wherein the controller is further configured to identify position information of the vehicle (Zeng, Par. [0016] lines 11-15 teaches a navigation & digital map system uses GPS, DSRC, or other communication systems to keep track of where the vehicle is located (position) and on what road it is travelling at all times), and calculate the road curvature of the first object and the road curvature of the second object based on position information of an object existing within a predetermined distance from the position of the vehicle (Takabayashi, Par. [0093] lines 1-5 teaches the road approximate curve temporary computation unit estimates proper approximate curve coefficients (which can be converted to a road curvature (Par. [0135] lines 4-5)) using accumulated positions of stationary objects when a distance from the moving object (vehicle) to the stationary object is closer to a predetermined threshold value (within a predetermined distance from the vehicle position)) (Zeng, Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers (objects and position) in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle based on detected object position))”.
Regarding claim 3, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein the controller is further configured to determine that the driving state of the vehicle is in the state of entering a curved road when the road curvature of the first object is greater than the road curvature of the second object or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0425] lines 1-4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold; and Par. [0416] lines 5-8 teaches for a road-before-curve (entering a curved road) judgement condition, the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) computed from the stationary object (curvature of object ahead of vehicle) is equal to or larger than a certain threshold (e.g. the curvature of an object behind the vehicle))”.
Regarding claim 4, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein the controller is further configured to determine the driving state of the vehicle is in the state of leaving a curved road when the road curvature of the second object is greater than the road curvature of the first object or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0427] lines 1-4 teaches a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different; and Par. [0437] lines 2-11 teaches for a curve-exit (leaving a curved road) judgement condition, the absolute value of the change rate of the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) is equal to or larger than a threshold (e.g. the curvature of an object behind the vehicle) and the sign of the change rate is different than the approximate curve coefficient)”.
Regarding claim 5, the combination of Takabayashi and Zeng teaches all the limitations of claim 1 above, and further teaches “wherein a point in time at which the yaw rate value is stabilized corresponds to a point in time at which a yaw rate variation of the vehicle per hour is less than or equal to a predetermined second threshold value (Takabayashi, Par. [0429] lines 1-7 teaches a yaw rate converges to a steady state value where the value of the yaw rate change rate is equal to or smaller than a threshold)”.
Regarding claim 7, Takabayashi teaches “A method of controlling a vehicle (Title, Road Configuration Estimation Method), the method comprising: determining a yaw rate value of a vehicle (Par. [0394] line 4 teaches a yaw rate sensor), identifying a plurality of objects existing before the vehicle using sensor which is disposed at the vehicle so as to have a field of view exterior the vehicle, and detecting position information of the plurality of objects (Par. [0067] lines 1-4 teaches a radar device mounted on the vehicle that monitors the area ahead of the vehicle; and Par. [0076] lines 1-5 teaches the radar detecting the position and relative speed of object within a predetermined angle range ahead of the vehicle); calculating a road curvature of a first object in front of the vehicle, based on position information of the plurality of objects, wherein the road curvature of an object indicates curvature of the road where the object is located (Par. [0078] lines 6-7 teaches the stationary object identification unit 130 outputs the position of stationary objects; Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all stationary objects identified by the stationary object identification unit 130 (which includes position information) and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object); determining a driving state of the vehicle based on one of the road curvatures of the first and second objects, and the yaw rate value of the vehicle (Par. [0409] lines 1-5 teaches the vehicle running road estimation unit determines the type of road on which a vehicle is running (driving state of the vehicle) using the yaw rate and the estimation value of approximate curve coefficients obtained from the approximate curve selection unit); estimating a road curvature of the vehicle using the road curvature of the first object as the road curvature of the vehicle until the yaw rate value is stabilized when the driving state of the vehicle is in the state of entering a curved road or in the state of leaving the curved road, wherein the road curvature of vehicle indicates curvature of the road where the vehicle is located; controlling the vehicle to cause the yaw rate value of the vehicle to be stabilized (Par. [0400] lines 1-7 teaches using the curvature estimate value based on the stationary object when the vehicle is travelling on a road before a curve (entering a curved road); Par. [0404] lines 1-6 teaches using the curvature estimate value based on the stationary object when the vehicle is traveling on a curve exit road (leaving a curved road); Par. [0420] lines 2-3, Par. [0425] line 1 to Par. [0427] line 4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold, and a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different (i.e. the vehicle uses the curvature estimate value based on the stationary object when entering and exiting a curve until the yaw rate change rate is stable)); and detecting a driving speed of the vehicle (Par. [0408] lines 11-12 teaches the speed of the vehicle observed by the vehicle speed sensor), wherein a point in time at which the yaw rate value is stabilized corresponds to a point in time at which a driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the first object ([Expression 25] and Par. [0407] line 1 to Par. [0408] line 2 teaches computing a curvature estimation value using the yaw rate and the vehicle velocity; Fig. 37 shows the curvature estimation value based on yaw rate (and vehicle speed) and the curvature estimation value based on stationary object (first object) are the same during driving on the curve road (state 2); and Par. [0425] lines 1-4 teaches that the state of the vehicle running road is set to the curve road (state 2) when the absolute value of the yaw rate change rate dω is equal to or less than a predetermined threshold Thdω (i.e., the yaw rate value is stabilized and not changing); i.e., the point in time (driving on the curve road) when the yaw rate value is stabilized corresponds to the point in time (driving on the curve road) when the curvature value of the vehicle calculated using the yaw rate and driving speed equals the curvature value of the first object)”, however Takabayashi does not explicitly teach detecting objects “behind the vehicle using an image sensor” and “is configured to capture image data” and calculating “a road curvature of a second object behind the vehicle”.
	From the same field of endeavor, Zeng teaches detecting objects “behind the vehicle using an image sensor” and “is configured to capture image data (Par. [0018] lines 5-12 teaches a vision system includes a front camera and a rear camera which can detect lane markers, stationary objects, and other vehicles)” and calculating “a road curvature of a second object behind the vehicle (Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle); Par. [0029] lines 10-19 teaches performing a lane fusion calculation (i.e. curvature calculation) using the rear visual lane information data and supplementing the lane information from the vision system 20 with map-based lane information or leading vehicle-based lane information)”. Zeng further teaches using front visual lane boundary information from the front camera over using rear visual lane boundary information from the rear camera when calculating curvature as rear visual lane boundary information is not normally used for curvature prediction due to limitations of typical rear cameras (implying calculating the curvature using the rear visual lane boundary information is possible) (Fig. 4 and Par. [0029] lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takabayashi to incorporate the teachings of Zeng to include in the method taught by Takabayashi detecting objects behind the vehicle using an image sensor and calculating a road curvature of an object behind to vehicle as taught by Zeng.
	The motivation for doing so would be to use all available data to select an anchor lane and exhibit improved lane tracking performance in lane merge and exit scenarios (Zeng, Par. [0006] lines 1-3).
Regarding claim 8, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “identifying position information of the vehicle (Zeng, Par. [0016] lines 11-15 teaches a navigation & digital map system uses GPS, DSRC, or other communication systems to keep track of where the vehicle is located (position) and on what road it is travelling at all times), and calculating the road curvature of the first object and the road curvature of the second object based on position information of an object existing within a predetermined distance from the position of the vehicle (Takabayashi, Par. [0093] lines 1-5 teaches the road approximate curve temporary computation unit estimates proper approximate curve coefficients (which can be converted to a road curvature (Par. [0135] lines 4-5)) using accumulated positions of stationary objects when a distance from the moving object (vehicle) to the stationary object is closer to a predetermined threshold value (within a predetermined distance from the vehicle position)) (Zeng, Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers (objects and position) in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle based on detected object position))”.
Regarding claim 9, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “determining that the driving state of the vehicle is in the state of entering a curved road when the road curvature of the first object is greater than the road curvature of the second object or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0425] lines 1-4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold; and Par. [0416] lines 5-8 teaches for a road-before-curve (entering a curved road) judgement condition, the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) computed from the stationary object (curvature of object ahead of vehicle) is equal to or larger than a certain threshold (e.g. the curvature of an object behind the vehicle))”.
Regarding claim 10, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “determining that the driving state of the vehicle is in the state of leaving a curved road when the road curvature of the second object is greater than the road curvature of the first object or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0427] lines 1-4 teaches a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different; and Par. [0437] lines 2-11 teaches for a curve-exit (leaving a curved road) judgement condition, the absolute value of the change rate of the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) is equal to or larger than a threshold (e.g. the curvature of an object behind the vehicle) and the sign of the change rate is different than the approximate curve coefficient)”.
Regarding claim 11, the combination of Takabayashi and Zeng teaches all the limitations of claim 7 above, and further teaches “wherein a point in time at which the yaw rate value is stabilized corresponds to a point in time at which a yaw rate variation of the vehicle per hour is less than or equal to a predetermined second threshold value (Takabayashi, Par. [0429] lines 1-7 teaches a yaw rate converges to a steady state value where the value of the yaw rate change rate is equal to or smaller than a threshold)”.
Regarding claim 13, Takabayashi teaches “A sensor system for a vehicle (Par. [0393] line 2 teaches a road configuration recognition apparatus), the sensor system comprising: sensor disposed at the vehicle so as to have a field of view exterior of the vehicle including in front of the vehicle; a non-image sensor selected from a grouping consisting of a radar sensor and a lidar sensor, and disposed at the vehicle so as to have a field of sensing exterior of the vehicle, the non-image sensor configured to capture sensing data (Par. [0067] lines 1-4 teaches a radar device mounted on the vehicle that monitors the area ahead of the vehicle); and a controller comprising at least one processor configured to process the data captured by the sensor and the sensing data captured by the non-image sensor (Par. [0163] lines 1-2 teaches a processing device that processes data by executing a computing program), wherein the controller is configured to: identify a plurality of objects present in the field of view and detect position information of the plurality of objects, responsive at least in part to processing by the at least one processor of the data and the sensing data (Par. [0076] lines 1-5 teaches the radar detecting the position and relative speed of object within a predetermined angle range ahead of the vehicle); determine a yaw rate of the vehicle (Par. [0394] line 4 teaches a yaw rate sensor); calculate a road curvature of a first object in front of the vehicle, based on position information of the plurality of objects, wherein the road curvature of an object indicates curvature of the road where the object is located (Par. [0078] lines 6-7 teaches the stationary object identification unit 130 outputs the position of stationary objects; Par. [0081] lines 1-5 teaches the road approximate curve main computation unit receives all stationary objects identified by the stationary object identification unit 130 (which includes position information) and updates/estimates the coefficients of the approximate curve, which can be converted to a road curvature (Par. [0135] lines 4-5); Par. [0395] lines 4-6 teaches road curvature estimation values based on a stationary object); determine a driving state of the vehicle based on one of the road curvatures of the first and second objects, and the yaw rate value of the vehicle (Par. [0409] lines 1-5 teaches the vehicle running road estimation unit determines the type of road on which a vehicle is running (driving state of the vehicle) using the yaw rate and the estimation value of approximate curve coefficients obtained from the approximate curve selection unit); estimate a road curvature of the vehicle using the road curvature of the first object as the road curvature of the vehicle until the yaw rate value is stabilized when the driving state of the vehicle is in the state of entering a curved road or in the state of leaving a curved road, wherein the road curvature of vehicle indicates curvature of the road where the vehicle is located; cause the vehicle to be controlled such that the yaw rate of the vehicle is stabilized (Par. [0400] lines 1-7 teaches using the curvature estimate value based on the stationary object when the vehicle is travelling on a road before a curve (entering a curved road); Par. [0404] lines 1-6 teaches using the curvature estimate value based on the stationary object when the vehicle is traveling on a curve exit road (leaving a curved road); Par. [0420] lines 2-3, Par. [0425] line 1 to Par. [0427] line 4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold, and a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different (i.e. the vehicle uses the curvature estimate value based on the stationary object when entering and exiting a curve until the yaw rate change rate is stable)), detect a driving speed of the vehicle (Par. [0408] lines 11-12 teaches the speed of the vehicle observed by the vehicle speed sensor), wherein a point in time at which the yaw rate value is stabilized corresponds to a point in time at which a driving road curvature of the vehicle calculated based on the driving speed and the yaw rate value of the vehicle is identical to the road curvature of the first object ([Expression 25] and Par. [0407] line 1 to Par. [0408] line 2 teaches computing a curvature estimation value using the yaw rate and the vehicle velocity; Fig. 37 shows the curvature estimation value based on yaw rate (and vehicle speed) and the curvature estimation value based on stationary object (first object) are the same during driving on the curve road (state 2); and Par. [0425] lines 1-4 teaches that the state of the vehicle running road is set to the curve road (state 2) when the absolute value of the yaw rate change rate dω is equal to or less than a predetermined threshold Thdω (i.e., the yaw rate value is stabilized and not changing); i.e., the point in time (driving on the curve road) when the yaw rate value is stabilized corresponds to the point in time (driving on the curve road) when the curvature value of the vehicle calculated using the yaw rate and driving speed equals the curvature value of the first object)”, however Takabayashi does not explicitly teach “an image sensor, the image sensor configured to capture image data” having a field of view “behind the vehicle” and calculating “a road curvature of a second object behind the vehicle”.
	From the same field of endeavor, Zeng teaches “an image sensor, the image sensor configured to capture image data” having a field of view “behind the vehicle (Par. [0018] lines 5-12 teaches a vision system includes a front camera and a rear camera which can detect lane markers, stationary objects, and other vehicles)” and calculating “a road curvature of a second object behind the vehicle (Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle); Par. [0029] lines 10-19 teaches performing a lane fusion calculation (i.e. curvature calculation) using the rear visual lane information data and supplementing the lane information from the vision system 20 with map-based lane information or leading vehicle-based lane information)”. Zeng further teaches using front visual lane boundary information from the front camera over using rear visual lane boundary information from the rear camera when calculating curvature as rear visual lane boundary information is not normally used for curvature prediction due to limitations of typical rear cameras (implying calculating the curvature using the rear visual lane boundary information is possible) (Fig. 4 and Par. [0029] lines 1-7).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Takabayashi to incorporate the teachings of Zeng to include in the vision system taught by Takabayashi an image sensor having a field of view behind the vehicle as taught by Zeng and to have the controller taught by Takabayashi calculate a road curvature of an object behind to vehicle as taught by Zeng.
	The motivation for doing so would be to use all available data to select an anchor lane and exhibit improved lane tracking performance in lane merge and exit scenarios (Zeng, Par. [0006] lines 1-3).
Regarding claim 14, the combination of Takabayashi and Zeng teaches all the limitations of claim 13, above, and further teaches “wherein the controller is further configured to identify position information of the vehicle (Zeng, Par. [0016] lines 11-15 teaches a navigation & digital map system uses GPS, DSRC, or other communication systems to keep track of where the vehicle is located (position) and on what road it is travelling at all times), and calculate the road curvature of the first object and the road curvature of the second object based on position information of an object existing within a predetermined distance from the position of the vehicle (Takabayashi, Par. [0093] lines 1-5 teaches the road approximate curve temporary computation unit estimates proper approximate curve coefficients (which can be converted to a road curvature (Par. [0135] lines 4-5)) using accumulated positions of stationary objects when a distance from the moving object (vehicle) to the stationary object is closer to a predetermined threshold value (within a predetermined distance from the vehicle position)) (Zeng, Par. [0020] lines 5-9 teaches the vision system detects lane boundary markers (objects and position) in images from the front camera and rear camera and from these images determines the curvature of the lane boundaries (i.e. determines the road curvature of an object in front of the vehicle and the road curvature of an object behind the vehicle based on detected object position))”.
Regarding claim 15, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein the controller is further configured to determine that the driving state of the vehicle is in the state of entering a curved road when the road curvature of the first object is greater than the road curvature of the second object or when the yaw rate value of the vehicle at a predetermined time section ahead is less than or equal to a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0425] lines 1-4 teaches a vehicle state transition from driving on a road before a curve (state 1) to the curve road (state 2) (i.e. entering a curved road) as a transition that occurs when the absolute value of the yaw rate change rate (stability) is equal to or less than a predetermined threshold; and Par. [0416] lines 5-8 teaches for a road-before-curve (entering a curved road) judgement condition, the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) computed from the stationary object (curvature of object ahead of vehicle) is equal to or larger than a certain threshold (e.g. the curvature of an object behind the vehicle))”.
Regarding claim 16, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein the controller is further configured to determine the driving state of the vehicle is in the state of leaving a curved road when the road curvature of the second object is greater than the road curvature of the first object or when the yaw rate value of the vehicle at a predetermined time section ahead exceeds a predetermined first threshold value (Takabayashi, Par. [0420] lines 2-3 and Par. [0427] lines 1-4 teaches a vehicle state transition from driving on the curve road (state 2) to the curve exit (state 3) (i.e. leaving a curved road) when the absolute value of the yaw rate change rate is larger than the predetermined threshold and the sign of the yaw rate and the sign of the yaw rate change rate are different; and Par. [0437] lines 2-11 teaches for a curve-exit (leaving a curved road) judgement condition, the absolute value of the change rate of the coefficient of the approximate curve (which can be converted to a road curvature (Par. [0135] lines 4-5)) is equal to or larger than a threshold (e.g. the curvature of an object behind the vehicle) and the sign of the change rate is different than the approximate curve coefficient)”.
Regarding claim 17, the combination of Takabayashi and Zeng teaches all the limitations of claim 13 above, and further teaches “wherein a point in time at which the yaw rate value is stabilized corresponds to a point in time at which a yaw rate variation of the vehicle per hour is less than or equal to a predetermined second threshold value (Takabayashi, Par. [0429] lines 1-7 teaches a yaw rate converges to a steady state value where the value of the yaw rate change rate is equal to or smaller than a threshold)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665